Citation Nr: 1815524	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-35 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus (DM).  


REPRESENTATION

Veteran represented by:	Jan D. Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1970 to January 1973 and from January 2003 to January 2005, to include service in the Republic of Vietnam.  

The Board notes that the Veteran was originally separated from his first period of active service with a discharge status of under conditions other than honorable.  In an April 1973 administrative decision, it was determined that the Veteran's discharge was dishonorable for Department of Veterans Affairs (VA) purposes, and as such, constituted a bar to VA compensation benefits.  In June 1977, the Veteran applied to the Department of Defense (DOD) Discharge Review Program to have his discharge status upgraded.  In July 1977, the Veteran's petition to the DOD was granted, and his discharge status was upgraded to under honorable conditions.  An honorable discharge or a discharge under honorable conditions issued through a board for correction of records is final and conclusive on VA.  The action of such a body sets aside any prior bar to benefits imposed under the law.  38 C.F.R. § 3.12(e) (2017).  Therefore, the Veteran's first period of service is not a bar to VA compensation benefits as his discharge status was upgraded.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the VA Regional Office (RO) in Winston-Salem, North Carolina.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2017 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

The Board notes that the issue was previously adjudicated as whether new and material evidence had been received to reopen a claim of entitlement to service connection for DM.  A review of the record shows that the Veteran has submitted additional evidence that raised a reasonably possibility of substantiating his claim.  Therefore, the claim is considered reopened and the Board has characterized the issue on appeal accordingly.  
FINDINGS OF FACT


1. The Veteran served in the Republic of Vietnam from February 10, 1971, February 12, 2972.  

2.  DM is presumed to be etiologically related to herbicide exposure sustained in active service.   


CONCLUSION OF LAW

DM is presumed to have been incurred in active service.  38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the Veteran had two periods of active service.  His period of active service from May 1970 to January 1973 included just over a year of service in the Republic of Vietnam.  As noted above, the Veteran's discharge from that period of service was originally classified as under conditions other than honorable.  That discharge classification was determined by VA to be a bar to VA compensation benefits.  However, as noted above, in July 1977 the Veteran's discharge was upgraded by a DoD review board to be classified as under honorable conditions, and as noted, an honorable discharge or a discharge under honorable conditions issued through a board for correction of records is final and conclusive on VA.  The action of such a body sets aside any prior bar to benefits imposed under the law.  38 C.F.R. § 3.12(e) (2017).  

As such, the Veteran is presumed to have had exposure to herbicides during a qualifying period of active service.  

A review of the post-service medical evidence of record shows that the Veteran was diagnosed with DM as early as 2014.  He has continued to receive treatment for such since that time.  

As the Veteran is presumed to have been exposed to herbicides during active service and has been diagnosed with DM, the Board finds that the preponderance of the evidence is for the claim.  Therefore, entitlement to service connection for DM is warranted.


ORDER

Entitlement to service connection for DM is granted.




______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


